 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18615 Page 1 of 13




 1
 2
 3
 4
 5
 6
 7
 8                                 UNITED STATES DISTRICT COURT
 9                               SOUTHERN DISTRICT OF CALIFORNIA
10
11       WILLIAMS & COCHRANE, LLP,                               Case No.: 17cv1436-GPC-DEB
12                                              Plaintiff,
                                                                 ORDER DENYING MOTION FOR
13       v.                                                      RECONSIDERATION
14       ROBERT ROSETTE; ROSETTE &
                                                                 [ECF No. 292]
         ASSOCIATES, PC; ROSETTE, LLP;
15
         QUECHAN TRIBE OF THE FORT
16       YUMA INDIAN RESERVATION, a
         federally-recognized Indian tribe; and
17
         DOES 1 THROUGH 100,
18                                          Defendants.
19
20            Before the Court is Plaintiff Williams & Cochrane’s (“W&C”) motion asking this
21
     Court to reconsider the Honorable Magistrate Judge Michael S. Berg’s Order (ECF No.
22
23   284) on April 17, 2020 (“April 17 Order”). ECF No. 292. 1 Quechan Tribe (“Quechan”)
24
25
26   1
      The case has since been reassigned to Magistrate Judge Daniel E. Butcher for all further Magistrate Judge
27   proceedings.
                                                             1
28                                                                                                17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18616 Page 2 of 13




 1   and Rosette LLP (“Rosette”) (collectively, “Defendants”) filed an opposition. ECF No.
 2
     311. For the reasons stated below, the Court DENIES Plaintiff’s motion for
 3
     reconsideration.
 4
 5   I.    PROCEDURAL BACKGROUND
 6
           On March 2, 2018, W&C filed their First Amended Complaint (“FAC”) against
 7
     Quechan and Rosette. ECF No. 39. In their FAC, W&C alleged breach of contract and
 8
 9   breach of the implied covenant of good faith and fair dealing claims against Quechan; a
10
     RICO claim against Rosette and RICO conspiracy claim against all Defendants; and a
11
     negligence/breach of fiduciary duty claim against Rosette. Id.
12
13         On June 21, 2018, Quechan filed an Answer to the FAC and Counterclaims. ECF
14
     No. 94. This Court held that the following six counterclaims would survive W&C’s
15
     subsequent motions to strike and dismiss: (1) breach of fiduciary duty; (2) breach of the
16
17   implied covenant of good faith and fair dealing; (3) negligence; (4) breach of contract; (5)
18
     unfair competition under Cal. Bus. & Prof. Code § 17200 et seq.; and (6) an entitlement
19
     to offset any damages that W&C may be entitled to from its affirmative claims against
20
21   Quechan. ECF No. 173.
22
           On December 6, 2018, W&C filed their Third Amended Complaint (“TAC”) in
23
     which they reasserted claims for breach of contract, breach of the covenant of good faith
24
25   and fair dealing, a Lanham Act violation, and two RICO conspiracy claims. ECF No.
26
     174. In response to Defendants’ answer and counterclaims to the TAC (ECF No. 182),
27
                                                  2
28                                                                               17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18617 Page 3 of 13




 1   W&C filed a “reply claim” for tortious breach of contract against Quechan. ECF No.
 2
     179. On December 31, 2018, Quechan filed a motion to strike and dismiss W&C’s
 3
     “reply claim” pursuant to Rule 12(f) and 12(b)(6). ECF No. 184. In their motion,
 4
 5   Quechan relied on California Civil Code Section 47(b) to assert the litigation privilege
 6
     applies to termination letters sent by Quechan to W&C. ECF No. 184-1 at 17.
 7
           On September 10, 2019, this Court granted (1) Rosette’s motion to dismiss the
 8
 9   TAC’s RICO conspiracy claims and (2) Quechan’s motion to dismiss W&C’s “reply
10
     claim” for tortious breach of contract against Quechan. ECF Nos. 216, 217. On
11
     September 24, 2019, W&C filed a motion for reconsideration of the September 10, 2019
12
13   Order. ECF No. 219. In their motion, Plaintiff relied on case law regarding the scope of
14
     California state privilege law. Id at 5. On December 12, 2019, this Court denied W&C’s
15
     motion for reconsideration of the foregoing order as the termination letters were related
16
17   to Quechan’s request for their case file and falls within the scope of the litigation
18
     privilege. ECF No. 247.
19
           On September 25, 2019, W&C filed a fourth amended complaint. ECF No. 220.
20
21   On October 8, 2019, Quechan filed an answer to the fourth amended complaint. ECF No.
22
     231. On October 22, 2019, W&C filed a pleading captioned as “[Amended]” Motion for
23
     Judgment on the Pleadings. ECF No. 235 at 1. On April 22, 2020, this Court issued an
24
25   order granting Plaintiff’s motion with respect to Quechan’s fifth and sixth counterclaims
26
27
                                                   3
28                                                                                 17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18618 Page 4 of 13




 1   for unfair competition under Cal. Bus. & Prof. Code § 17200 et seq. and recoupment
 2
     and/or setoff. ECF No. 285.
 3
           The following claims remain in this lawsuit: W&C’s claims for (1) breach of
 4
 5   contract against Quechan, (2) breach of the implied covenant of good faith and fair
 6
     dealing against Quechan, and (3) violation of the Lanham Act (15 U.S.C. § 1051 et seq.)
 7
     against Rosette. ECF No. 220. Also remaining in this lawsuit are Quechan’s claims
 8
 9   against W&C for (1) breach of fiduciary duty; (2) breach of the implied covenant of good
10
     faith and fair dealing; (3) negligence; and (4) breach of contract. ECF No. 285. All of the
11
     foregoing claims are state law claims with the exception of W&C’s federal Lanham Act
12
13   claim against Rosette. ECF No. 220. W&C’s Lanham Act claim is premised on Robert
14
     Rosette’s representation on his firm’s website that he “successfully litigated a case saving
15
     the Pauma Band of Luiseno Mission Indians over $100 Million in Compact payments
16
17   allegedly owed to the State of California against then Governor Schwarzenegger.” ECF
18
     No. 220 ¶ 220.
19
           On March 5, 2020 and March 18, 2020, the parties filed Joint Motions for
20
21   Determination of Discovery Dispute regarding Quechan’s and Rosette’s privilege claims
22
     over communications listed in their privilege logs. ECF Nos. 271, 272, 274. On April
23
     16, 2020, Magistrate Judge Michael S. Berg held a discovery hearing with the parties to
24
25   address their joint motions. ECF No. 284. During the hearing, Plaintiff raised the issue
26
     that federal privilege law, rather than California state privilege law, should govern
27
                                                   4
28                                                                                17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18619 Page 5 of 13




 1   Defendants’ privilege claims in this federal question case. ECF Nos. 287, 292-2, Ex. A.
 2
     In relevant part, Magistrate Judge Berg overruled Plaintiff’s objections. Id. Magistrate
 3
     Judge Berg applied California state privilege law to analyze Defendants’ attorney-client
 4
 5   privilege claims because (1) Federal Rule of Evidence 501 provides that “state law
 6
     governs privilege regarding a claim or defense for which state law supplies the rule of
 7
     decision;” (2) the only federal claim in this case is the Lanham Act claim while state
 8
 9   claims outweigh the federal claim; and (3) Plaintiff had failed to address the issue when
10
     the parties submitted their briefs. ECF No. 287 at 4-7.
11
            On April 17, 2020, Magistrate Judge Berg issued an order finding, in relevant part,
12
13   (1) Quechan and Rosette had not waived any attorney-client privilege asserted in their
14
     privilege logs through their counterclaims, affirmative defenses, or damages requests, and
15
     (2) portions of the challenged communications in Quechan’s and Rosette’s privilege logs
16
17   are protected by the attorney-client privilege. ECF No. 284 at 2, 4.
18
            On April 28, 2020, Plaintiff filed the instant motion for reconsideration of
19
     Magistrate Judge Berg's April 17 Order. ECF No. 292. Plaintiff challenges portions of
20
21   the April 17 Order that address two discovery motions W&C filed to compel the
22
     production of communications between Quechan and Rosette over which Quechan had
23
     asserted the attorney-client privilege. ECF Nos. 271, 272, 311. On June 5, 2020,
24
25   Quechan and Rosette filed a joint opposition to W&C’s motion for reconsideration. ECF
26
     311.
27
                                                   5
28                                                                                17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18620 Page 6 of 13




 1   II.    FACTUAL BACKGROUND
 2
            The parties are familiar with the factual background, which is described at length
 3
     in the Court’s prior orders. ECF Nos. 216, 247.
 4
 5          In most relevant part, Quechan hired W&C to represent them in negotiations with
 6
     the State of California regarding a new gaming compact and signed an Attorney-Client
 7
     Fee Agreement on September 29, 2016. ECF No. 231 ¶ 1. Quechan alleges that W&C
 8
 9   misrepresented what it could achieve and sought to prolong negotiations. ECF No. 94 ¶¶
10
     2, 11. On June 26, 2017, Quechan sent a letter to W&C terminating the firm and asking
11
     them to transmit their entire case file to its new counsel, Rosette, LLP. Id. ¶ 5. W&C
12
13   filed the instant lawsuit alleging Quechan had breached the Attorney-Client Fee
14
     Agreement by refusing to pay W&C’s contingency fee as well as alleging fraud and
15
     intentional interference claims. ECF No. 231 ¶ 53. W&C also alleged a false advertising
16
17   claim under the federal Lanham Act against Rosette for representations Robert Rosette
18
     made on his law firm’s website. ECF No. 220 ¶ 220.
19
     III.   DISCUSSION
20
21          A.    Legal Standard
22
            The district court may reconsider a magistrate judge’s decision on pretrial matters
23
     where the order is “clearly erroneous or is contrary to law.” 28 U.S.C. § 636(b)(1)(A);
24
25   see Fed. R. Civ. P. 72(a) (“The district judge in the case must consider timely objections
26
     and modify or set aside any part of the order that is clearly erroneous or is contrary to
27
                                                   6
28                                                                                17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18621 Page 7 of 13




 1   law.”). Under the “clearly erroneous” standard, the district court should overturn a
 2
     magistrate judge’s decision when the court “on the entire evidence is left with the definite
 3
     and firm conviction that a mistake has been committed.” United States v. U.S. Gypsum
 4
 5   Co., 333 U.S. 364, 395 (1948). However, the “contrary to law” standard “permits
 6
     independent review of purely legal determinations by the magistrate judge.” F.D.I.C. v.
 7
     Fid. & Deposit Co. of Maryland, 196 F.R.D. 375, 378 (S.D. Cal. 2000).
 8
 9         B.     Analysis
10
           First, W&C asserts that federal privilege law should apply to Defendants’ privilege
11
     claims because this case falls in the category of a federal question action with pendant
12
13   state claims. ECF No. 292-1 at 7. W&C argues that applying federal law to federal
14
     claims and state law to the state claims in this case would create an “unworkable result.”
15
     Id. Moreover, W&C asserts that California state privilege law should not be applied “to
16
17   documents that also concern Arizona work by an Arizona firm for an Arizona tribe.” Id.
18
     at 7. Defendants counter that Magistrate Judge Berg correctly applied California state
19
     privilege law. ECF No. 311 at 3.
20
21         Here, W&C asserts only one claim for relief against Rosette under the federal law
22
     (i.e., the Lanham Act claim); all remaining claims for relief are brought under California
23
     state law against Quechan. ECF No. 311 at 4. In the instant discovery dispute, W&C
24
25   seeks to compel the production of communications between Quechan and Rosette over
26
     which Quechan has asserted the attorney-client privilege. Id. Defendants argue that the
27
                                                  7
28                                                                               17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18622 Page 8 of 13




 1   challenged communications relate to W&C’s state-law contract claims against Quechan
 2
     rather than W&C’s federal Lanham Act claim against Rosette. Id. On this basis, the
 3
     Magistrate Judge’s applied California state privilege law to Defendants’ privilege claims
 4
 5   since the challenged communications relate only to claims for which state law provides
 6
     the rule of decision, i.e. W&C’s state-law contract claims. Id. Defendants also note that
 7
     any error in applying California state privilege law was “harmless” because the outcome
 8
 9   would have been the same under federal privilege law. Id.
10
           Second, W&C assert they first had notice the Magistrate Judge may apply
11
     California state privilege law to Defendants’ privilege logs was on April 16, 2020 during
12
13   the Discovery Hearing. Id. In a footnote, W&C also objects to the Magistrate Judge’s
14
     finding that neither Quechan nor Rosette waived their privilege claims. Id. at 8.
15
           The Court addresses each argument in turn.
16
17                1.     Choice of Law
18
           Federal Rule of Evidence (“Rule”) 501, in relevant part, provides that “in a civil
19
     case, state law governs privilege regarding a claim or defense for which state law
20
21   supplies the rule of decision.” Fed. R. Evid. 501. Thus, state law claims brought into
22
     federal court pursuant to the court’s diversity jurisdiction are governed by state privilege
23
     law. See Fed. R. Evid. 501; Gulf Islands Leasing, Inc. v. Bombardier Capital, Inc., 215
24
25   F.R.D. 466, 470 (S.D.N.Y. 2003) (finding state law governs attorney-client privilege
26
     claim in diversity action). In federal question civil cases and criminal cases, however,
27
                                                   8
28                                                                                17cv1436-GPC-DEB
 Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18623 Page 9 of 13




 1   federal privilege law, rather than state privilege law, generally governs claims of
 2
     privilege. E.g., United States v. Ruehle, 583 F.3d 600, 608 (9th Cir. 2009); Clarke v. Am.
 3
     Commerce Nat. Bank, 974 F.2d 127, 129 (9th Cir. 1992) ("Issues concerning application
 4
 5   of the attorney-client privilege in the adjudication of federal law are governed by federal
 6
     common law.”); Weil v. Inv./Indicators, Research & Mgmt., Inc., 647 F.2d 18, 24 (9th
 7
     Cir. 1981) (applying federal common law to attorney-client privilege claim in federal
 8
 9   question civil case). The legislative history of Rule 501 shows that Congress was
10
     concerned with the question of whether the jurisdictional basis for a given action should
11
     determine whether state or federal law should apply:
12
13         The Justice Department objected to the House formulation of Rule 501 on
           the ground that it would defeat procedural uniformity in cases in which the
14
           government was a party by requiring the application of state privilege law in
15         federal question cases where state substantive law was applied; the
           Department cited the example of the Federal Tort Claims Act which requires
16
           application of state substantive law. The Senate Judiciary Committee
17         thought that the intent of the House was to make state privilege rules
           applicable only in diversity cases, but that the language chosen was ill-suited
18
           for this purpose because it could be construed to require the use of state
19         privilege where state substantive law was being employed in a federal
           question case. Accordingly, it proposed and the Senate adopted an
20
           amendment that would have made the privilege question turn on the
21         jurisdictional basis for the suit.
22
     Crowe v. Cty. of San Diego, 242 F. Supp. 2d 740, 747 (S.D. Cal. 2003) (citing 23
23
     WRIGHT & GRAHAM § 5433, at 854–55). The proposed amendment ultimately failed,
24
25   and Congress ultimately explained that "in nondiversity jurisdiction civil cases, federal
26
     privilege law will generally apply." Id.
27
                                                  9
28                                                                               17cv1436-GPC-DEB
Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18624 Page 10 of 13




 1                a. Federal Question Actions with Pendent State Claims
 2
           In the absence of textual guidance in Rule 501, federal courts have split in their
 3
     approach. A majority of federal courts have applied federal privilege law to claims of
 4
 5   privilege in federal question actions with pendent state law claims. See, e.g., Meoli v.
 6
     Am. Med. Serv. of San Diego, 287 B.R. 808, 813 (S.D. Cal. 2003); Perrignon v. Bergen
 7
     Brunswig Corp., 77 F.R.D. 455, 459 (N.D. Cal. 1978); J. P. Foley & Co. v. Vanderbilt,
 8
 9   65 F.R.D. 523, 526 (S.D.N.Y. 1974). Other courts, however, have held that both federal
10
     and state privilege law should apply in a federal question action with pendent state claims
11
     and have applied federal privilege law to federal claims and state privilege law to state
12
13   claims. Los Angeles Mem'l Coliseum Comm'n v. Nat'l Football League, 89 F.R.D. 489,
14
     492 (C.D. Cal. 1981). Still others have applied state privilege law in federal question
15
     actions with pendent state claims where the predominant nature of all the claims are
16
17   based on state law. See Platypus Wear, Inc. v. K.D. Co., 905 F. Supp. 808, 812 (S.D. Cal.
18
     1995) (finding “where the evidence sought can be relevant only to state law claims, the
19
     state law privilege should be applied consistent with the express language of Rule 501.”).
20
21         Defendants argue that California state privilege law was correctly applied to
22
     Quechan’s claim of attorney-client privilege because the challenged communications
23
     relate to W&C’s state law contract claims against Quechan, claims for which state law
24
25   provides the rule of decision, rather than W&C’s federal Lanham Act claims against
26
     Rosette. ECF No. 311. As discussed, W&C’s false advertising claim under the federal
27
                                                  10
28                                                                               17cv1436-GPC-DEB
Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18625 Page 11 of 13




 1   Lanham Act is premised on representations Robert Rosette made on his law firm’s
 2
     website. ECF No. 220 ¶ 220.
 3
           As the legislative history of Rule 501 suggests, the jurisdictional basis of an action
 4
 5   will generally determine whether a district court will apply federal or state privilege law
 6
     to the parties’ claims of privilege. See 23 WRIGHT & GRAHAM § 5433, at 854–55.
 7
     While this Court has federal question jurisdiction and courts have applied federal
 8
 9   privilege law where federal claims are present, the question the Court must consider here
10
     is whether the Magistrate Judge’s decision to apply California state privilege law to
11
     Defendants’ claims of privilege is clearly erroneous or contrary to law.
12
13         “When the express terms of a statute give us one answer and extratextual
14
     considerations suggest another, it’s no contest. Only the written word is the law, and all
15
     persons are entitled to its benefit.” Bostock v. Clayton Cty., Georgia, No. 17-1618, 2020
16
17   WL 3146686 at *3 (U.S. June 15, 2020). Here, there is nothing in the statutory text of
18
     Rule 501 that states a district court must apply federal privilege law to claims of privilege
19
     in a federal question case with pendent state claims. Further, as Defendants observed, the
20
21   Ninth Circuit has not decided “whether, in federal question cases, state or federal
22
     privilege law governs the admissibility of evidence that relates exclusively to state law
23
     claims.” Wilcox v. Arpaio 753 F.3d 872, 876, n.3 (9th Cir. 2014). Accordingly, the
24
25   Court holds that the Magistrate Judge’s decision is neither clearly erroneous nor contrary
26
     to law because, frankly, the law in this context is unclear and courts have adopted a
27
                                                  11
28                                                                                17cv1436-GPC-DEB
Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18626 Page 12 of 13




 1   multiplicity of approaches. Moreover, given that this litigation is mostly centered on
 2
     California based contract claims, it is fair, logical and reasonable to apply Californiia
 3
     privilege law to the disputed raised herein. The Court concludes that the Magistrate
 4
 5   Judge’s decision finding that California privilege law will apply to Defendants’ claims of
 6
     privilege was neither clearly erroneous or contrary to law.
 7
           2. Notice
 8
 9         W&C asserts they first had notice that Magistrate Judge Berg may apply California
10
     state privilege law to Defendants’ claims of privilege on April 16, 2020 during the
11
     Discovery Hearing. ECF No. 292-1 at 6. The Court disagrees. Before W&C filed this
12
13   instant motion, both parties had relied on California state privilege law to assert their
14
     claims. On December 31, 2018, Quechan had relied on California Civil Code Section
15
     47(b) to assert the litigation privilege to termination letters sent by Quechan to W&C in
16
17   their motion to strike Plaintiff’s “reply claim.” ECF No. 184-1 at 17. On January 18,
18
     2019, W&C, too, had relied on case law regarding the scope of California state privilege
19
     law (e.g. Nguyen v. Proton Tech. Corp., 69 Cal. App. 4th 140, 148 (1st Dist. 1999)).
20
21   ECF No. 190 at 27. The record shows that Plaintiff had sufficient notice the Magistrate
22
     Judge may use California state privilege law to assess Defendants’ claims of privilege.
23
     ///
24
25   ///
26
     ///
27
                                                   12
28                                                                                 17cv1436-GPC-DEB
Case 3:17-cv-01436-GPC-DEB Document 313 Filed 06/23/20 PageID.18627 Page 13 of 13




 1                                     CONCLUSION
 2
          For the foregoing reasons, the Court DENIES Plaintiff’s motion for
 3
     reconsideration. ECF No. 292.
 4
 5        IT IS SO ORDERED.
 6
 7   Dated: June 23, 2020
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
                                              13
28                                                                             17cv1436-GPC-DEB
